HOLSTEIN, Judge,
dissenting.
I respectfully dissent. We are bound by the admonition that in court-tried cases, a judgment is to be upheld unless it is against the weight of the evidence, is unsupported by substantial evidence, or erroneously states or applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). In addition, we must give due regard to the opportunity of the trial court to judge the credibility of the witnesses. Rule 73.01(c)(2). In matters of child custody, deference to the trial court by the appellate court is particularly significant because the welfare of a child is at issue and the trial court is in a better position to judge not only the credibility of the parties directly, but also their sincerity, character and other trial intangibles which may not be completely revealed by the record. Conoyer v. Conoyer, 695 S.W.2d 480, 483 (Mo.App.1985). The evidence must be considered most favorably to the result reached. Whiteside v. Whiteside, 696 S.W.2d 871, 872 (Mo.App.1985).
Viewing the evidence in this light, one could make the following factual findings: *308The father of the children had voluntarily surrendered custody of the children to their mother for a period of approximately seven months; prior to the surrender of custody, the mother had been denied reasonable visitation; prior to the surrender of custody, the father had taken two jobs which kept him away from the home and resulted in the children being left with paternal grandparents — both of whom were in poor health; after returning to their mother’s home, the children had adjusted well to the new environment; the children’s mother had remarried, was no longer working full-time and was thus in a better position to provide the attention and nurture demanded by small children. Finally, the father withdrew an agreement to transfer custody when faced with a potential entry of a judgment for child support.
It may be that none of the above facts standing alone would justify a modification of custody. However, when taken together, I believe a fact-finder could conclude that changes had occurred in the circumstances of the children and custodian, and a modification was necessary to secure the best interests of the children. See Conoyer v. Conoyer, supra; Whiteside v. Whiteside, supra; and R.L.S. v. J.E.S., 522 S.W.2d 5, 6 (Mo.App.1975). I cannot say that I have a “firm belief” that the judgment of the trial court is wrong.